Citation Nr: 1106408	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-24 225	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to 
January 1964.  He also had additional Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In November 2010, the Veteran testified at a hearing before the 
Board.  At that time, the Veteran withdrew his appeal regarding a 
claim of service connection for hearing loss.  Therefore, the 
Board finds that the appeal of that claim has been withdrawn.  
See 38 C.F.R. § 20.204 (2010).


FINDING OF FACT

The Veteran as likely as not has degenerative joint disease and 
chondromalacia patella of the right knee that are attributable to 
his active military service.


CONCLUSION OF LAW

The Veteran has degenerative joint disease and chondromalacia 
patella of the right knee that are the result of injury incurred 
in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

The Veteran asserts that he has a right knee disability that is 
the result of active military service.  Specifically, he 
testified that he injured his right knee on two occasions during 
service.  The Veteran states that he slid out of a 5-ton truck 
and injured his right knee when it became caught on the truck's 
running board.  The Veteran states that, subsequently, he injured 
his right knee when it was kicked during military activities.  
According to the Veteran, the right knee was swollen and he was 
hospitalized for 5 to 7 days.  He recalls that he was diagnosed 
with acute bursitis after the injury.  The Veteran maintains that 
he has experienced right knee pain since the in-service injuries 
and that any current right knee disability developed as a result 
of the injuries.  Thus, he contends that service connection is 
warranted for a right knee disability.  The Veteran acknowledges 
that he has not submitted treatment records from much of the time 
period since service.  However, he states that he received 
treatment for the right knee "off and on," but the facilities 
did not keep his old records due to the passage of time.

The Board notes that the RO was unable to obtain any of the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC).  In October 2008, NPRC informed the RO 
that the documents were not a matter of record.  Nevertheless, 
the Veteran submitted copies of several of his service records 
that appear to be accurate records.  Thus, there are some 
available service treatment records available for review.

A service record from January 1963 documents that the Veteran was 
diagnosed with acute bursitis of the right knee.  He had been 
kicked in the right patella approximately one week earlier.  The 
Veteran had experienced pain and swelling.  Aspiration revealed a 
clear "synovial fluid."  It was noted that the Veteran had been 
treated with heat and rest, and he still needed more of the 
treatment.  X-rays of the right knee were negative.  In 
February 1963, he was discharged to duty.  The Veteran's 
separation examination report documents the same right knee 
injury and treatment process.  The examiner indicated that there 
was no current diagnosis.  However, the examiner also noted that 
the Veteran's right knee was still occasionally stiff and it 
ached.  At his hearing, the Veteran did not know why the examiner 
did not provide a diagnosis at separation even after the Veteran 
reported continuing complaints concerning the right knee.

A review of VA treatment records shows that minimal arthritis of 
the right knee was evident as early as December 1998.  It was 
noted that the Veteran had work-related injury several years 
earlier.  However, the injury was related to a fall on his right 
shoulder.  There was no indication of a work-related right knee 
injury.  In January 2009, the Veteran reported that he injured 
his right shoulder in 1990 when he fell off a truck.  He reported 
that the right knee injury was from 1963 during military service.  
The Veteran also reported that, although the right knee injury 
gradually improved after the initial injury, he had always had 
problems with it.  None of the treating physicians commented on 
the etiology of the Veteran's right knee problems.

In May 2009, the Veteran underwent VA examination in connection 
with the claim.  The examiner noted the Veteran's history of the 
two in-service right knee injuries and that he denied 
experiencing any subsequent right knee injury.  After examining 
the Veteran and reviewing the recent treatment records, the 
examiner diagnosed the Veteran with degenerative joint disease 
and chondromalacia of the right knee.  After reviewing the claims 
file, the examiner gave the opinion that the right knee 
disabilities were less likely than not related to the acute 
bursitis that he had in the service.  The examiner's primary 
rationale was that there was no indication that there was a 
chronic knee condition following 1964 until 1998.  The examiner 
noted that if more information became available that documented a 
chronic condition soon after military discharge, the examiner may 
change the opinion.

Although the May 2009 VA examiner failed to explicitly link the 
Veteran's right knee disabilities to his military service, the 
examiner did not link the disabilities to any specific cause.  
The examiner made note of the work-related injury, but 
acknowledged that the injury was one affecting the right 
shoulder.  A close reading of the examiner's opinion reveals an 
implication that the Veteran's right knee disabilities could be 
related to his in-service injuries if there was a chronic right 
knee condition between 1964 and 1998.  Although there are no 
treatment records documenting chronicity, the Veteran has 
provided, through statements and hearing testimony information 
that he did in fact experience right knee symptoms in the years 
between 1964 and 1998.  Additionally, the Veteran has indicated 
that he did receive treatment, but the records are not available 
due to the passage of time.  The lack of treatment records prior 
to 1998 is not necessarily "negative evidence," but rather an 
absence of evidence.  The Board finds that the chronicity void is 
sufficiently filled by the Veteran's seemingly credible testimony 
on the matter.  There is nothing in the record that disputes his 
recollection that he experienced right knee pain and received 
occasional treatment for the pain since the in-service injuries.

In the Veteran's case, the evidence establishes the existence of 
an in-service right knee injury and a current right knee 
disability.  Given this evidence, the seemingly credible evidence 
of chronicity related by the Veteran, the implication of the 
May 2009 VA examiner's opinion that there may be a relation 
between the Veteran's current right knee disabilities and 
military service if there was chronicity, and when reasonable 
doubt is resolved in the Veteran's favor, the Board finds that 
the Veteran as likely as not has degenerative joint disease and 
chondromalacia patella of the right knee that are attributable to 
his active military service.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  In view of this finding, the 
Board concludes that service connection is warranted for 
degenerative joint disease and chondromalacia patella of the 
right knee.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for degenerative joint disease and 
chondromalacia patella of the right knee is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


